                Case 3:18-cr-00533-RS Document 22 Filed 01/10/19 Page 1 of 2




 1   ALEX G. TSE (CABN 152348)
     United States Attorney
 2
     BARBARA      J.   VALLIERE (DCBN 4393s3)
 J   Chief, Criminal Division

 4   ANDREW F. DAWSON (CABN 264421)
     GREGG W. LOWDER (CABN t07864)
 5   Assistant United States Attomeys

 6          450 Golden Gate Avenue, Box 36055
            S an Francisco, Califo mia 9 41 02-3 49 5
 7          Telephone: (415) 436-7200
            FAX: (415) 436-6148
 8          Email : Gre gg.Lowder@usdoj gov .




 9
     Attorneys for United States of America
l0
                                       I-]NITED STATES DISTzuCT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
l2
                                            SAN FRANCISCO DIVISION
13

l4
     LINITED STATES OF AMEzuCA,                         )   CASE NO. CR 18-0533 RS
15                                                      )
            Plaintiff,                                  ) UNITED STATES BILL OF PARTICULARS
16                                                      ) FOR THE FORFEITURE OF PROPERTY
        v                                               )
t7                                                      )
     EDVIN OVASAPYAN and                                )
18   HAKOB KOJOYAN,                                     )
                                                        )
t9                                                      )
            Defendant.                                  )
20

2t
             The United States of America, by and through Alex G. Tse, United States Attorney for the
22
     Northern District of California, and Gregg W. Lowder, Assistant United States Attorney, hereby files the
23
     following Bill of Particulars for notice of forfeiture of real property.
24

25

26

27

28   Bill of Particulars for Forfeiture of Property
     cR l8-0533 RS
                                                        1
                Case 3:18-cr-00533-RS Document 22 Filed 01/10/19 Page 2 of 2




 1           The Indictment in the above-captioned case filed on November 1, 2018, provides notice of and

 2   seeks the forfeiture of both real and personal property pursuant     to 18 U.S.C. $$ 981 and982 and28

 J   U.S.C. $ 2a61@). The United States hereby gives notice that, in addition to any property akeady listed

 4   in the forfeiture allegation, the United States is additionally seeking forfeiture of the following property:

 5               o   Real Property and Improvements located at 2481N. Junipero Avenue, Palm Springs,

 6                   California 92262 (APN 504-223     -021   -l).
 7
     DATED: January 10,2019                                   Respectfully submitted,
 8
                                                                     G. TSE
 9                                                                   States

10

                                                                                  ER
11
                                                              Assistant            s    Attorney
t2
13

14

15

t6
l7
18

I9
20

2t

22

23

24

25

26

27

28   Bill of Particulars for Forfeiture of Property
     cR 18-0533 RS
                                                       2
